Citation Nr: 0502187	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  97-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic eczema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel







INTRODUCTION

The veteran served on active duty from October 1967 to May 
1970.  

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a January 1997 rating decision of the Department 
of Veterans' Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.  

The RO, in pertinent part, granted entitlement to service 
connection for chronic eczema, claimed as chloracne, 
assigning an initial noncompensable evaluation effective from 
August 27, 1996 (date of claim).  In June 1999, the RO 
granted entitlement to an initial compensable evaluation of 
10 percent for chronic eczema, effective August 27, 1996.  

As the veteran appeals the assignment of an initial rating 
following an original award of service connection for chronic 
eczema, this issue is not the result of a claim for increased 
entitlement, but rather one involving the propriety of the 
original 10 percent evaluation assigned.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In October 2003, after adjudicating another issue then 
pending on appeal, the Board remanded the case to the RO for 
further development and adjudicative action.  

In July 2004 the RO affirmed the determination previously 
entered.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claim, obtained all 
relevant and available evidence identified by him, and 
provided him full, complete and appropriate VA medical 
examinations, all in an effort to assist him in 
substantiating his claim for initial increased evaluation for 
chronic eczema.  

2.  Chronic eczema is manifested by an occasional itchy rash, 
with dry, hardened, and somewhat lichenified skin, mostly 
involving the areas of the knees and ankles, and less 
occasionally involving the area of the hands and thighs; 
eczema is not shown to involve an exposed part of the body 
area, and even if so, represents no more than 2 or 3 percent 
of the entire body area; eczema results in some occasional 
itching and exfoliation, but no constant itching, no 
extensive lesions, and or marked disfigurement, and the use 
of corticosteroids or other immunosuppressive drugs are not 
shown to be required.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chronic eczema are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (effective prior and subsequent to 
August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1996, the veteran submitted a claim of entitlement 
to service connection for eczema, claimed as chloracne, to 
include nodules of the arms, upper legs, and abdomen.  

On VA skin examination in October 1996, the veteran was found 
to have two skin disorders: chloracne of the index fingers of 
both hands, and subcutaneous nodules of the chest, right 
chest, left upper arm, and upper back.  

Service connection for the veteran's chronic eczema of the 
index fingers of both hands, was granted in a January 1997 
rating decision, at which time, the RO also denied service 
connection for the subcutaneous nodules, claimed as bumps or 
growths under the skin, of the arms, legs and abdomen.  

On VA skin examination in September 1998, a diagnosis of 
lichen simplex, chronicus, moderate, was made.  On 
examination, the rash was limited to skin about the veteran's 
knees.  The examiner noted that a rash of the left foot and 
right forearm had cleared.  The claims file was not available 
for review at that time.  

An August 1998 employer statement shows that the veteran's 
skin rash of the legs and hands restricted him from his 
duties as a machine repairmen.  As the facility was not air 
conditioned, the equipment generated heat in excess of 350 
degrees, and the veteran's sweat intensified his skin 
disorder.  

A September 1998 private medical statement shows that while 
the veteran's skin disorder involved the anterior surface of 
both knees and the interdigital areas of both hands, by 
history, no active inflammation was found on present 
examination.  

A VA skin examination report dated in August 2000 shows a 
review of the claims file was conducted.  The VA examiner 
felt that there was no evidence of chloracne or porphyria to 
suggest Agent Orange toxicity.  The examiner noted a 30-year 
history of waxing and waning eczema, with symptoms of itching 
and irritation, which were made worse by sun exposure and 
relieved somewhat with the use of Lotrisone cream.  The 
veteran was found to have some slight scaling of the palms 
and soles, multiple with pink papules, several millimeters in 
size, over the knuckles, a 5 x 6 cm lichenified patch of skin 
over the right knee, with several rubbery subcutaneous 
nodules over the skin of the torso and extremities.  The 
diagnosis was inverse-type eczema.  Psoriasis or 
dermatomyositis were thought to be differential diagnoses, 
with multiple lipomas "of no consequence."  Color 
photographs were taken and are of record.  

On VA examination in April 2004, the veteran reported a 
history of a skin disorder of the knees one year after he 
separated from service, which later involved the ankles.  He 
described an occasional itchy rash mostly involving the areas 
of the knees and ankles.  The rash less occasionally involves 
the area of the hands and thighs.  He also described a 
history of dermatitis involving the hands.  

On objective examination, the VA dermatologist found no 
abnormal skin anywhere about the body, except some dry, 
hardened, and somewhat lichenified skin over the right knee, 
and the left ankle area.  The hands were thought to be 
completely normal, and color photographs are of record.  

Significantly, resolving prior medical statements regarding 
the veteran's proper skin diagnosis, the examiner opined that 
the veteran's "best diagnosis" was probable chronic eczema 
involving the right knee and left ankle.  The examiner noted 
that this disorder was not currently under any treatment.  
The examiner further opined that eczema did not involve an 
exposed part of the body area, and represented no more than 
2 or 3 percent of the entire body area.  The claims file was 
reviewed, as were the Board's October 2003 Remand, and VA 
rating criteria for rating eczema.  


Criteria 

Increased Ratings Generally

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2004).  Separate diagnostic codes 
identify the various disabilities. The percentage ratings 
contained in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from service- connected diseases and 
injuries in civil occupations. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1; 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  The Board 
has a duty to acknowledge and consider all regulations that 
are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20.  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Skin Disorders

The Board notes that the portion of the rating schedule 
concerning disabilities of the skin, 38 C.F.R. § 4.118, was 
revised from an effective date of August 30, 2002.  See 67 
Fed. Reg. 49,590-595 (2002).  
Revised rating criteria cannot be used to determine what 
rating is warranted for a disability prior to their effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 
10 Vet. App. 111, 116- 19 (1997).  However, VA adjudicators 
must consider whether revised or former rating criteria are 
more favorable to a claim and apply the more favorable 
criteria to the extent permitted by law.  See VAOPGCPREC 3-
00.

Under former Diagnostic Code 7806, eczema is assigned a 
noncompensable evaluation where it involves slight, if any, 
exfoliation, exudation, or itching, if on a nonexposed 
surface or a small area, a rating of 10 percent if it 
involves exfoliation, exudation, or itching if on an exposed 
surface or an extensive area.  A rating of 30 percent is 
applied if eczema involves constant exudation or itching, 
extensive lesions, or marked disfigurement, and a rating of 
50 percent if it involves ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Under revised Diagnostic Code 7806, eczema or dermatitis is 
assigned ratings of 0, 10, 30, and 60 percent depending on 
the percentage of the body affected and the frequency of any 
therapy followed for the condition.  Under this diagnostic 
code, a noncompensable evaluation is assigned when the 
condition occupies less than 5 percent of the entire body or 
less than 5 percent of the exposed areas affected and no more 
than topical therapy has been required during a 12-month 
period.  

A rating of 10 percent is assigned when the condition 
occupies at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of the exposed areas affected, or has required intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  

A rating of 30 percent is assigned when the condition 
occupies 20 to 40 percent of the entire body, or 20 to 40 
percent of the exposed areas affected, or has required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

A rating of 60 percent is assigned when the condition 
occupies more than 40 percent of the entire body, or more 
than 40 percent of the exposed areas affected, or has 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2004).  


Analysis

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claims adjudicated on the merits on appeal.  

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with both the notification and 
assistance provisions of the VCAA as to the claim on appeal, 
and that the Board's decision to proceed in adjudicating the 
claim on appeal does not prejudice the veteran in its 
disposition.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; 
(3) notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.  

In this case, the veteran filed his claim in August 1996.  
The RO issued notice to him of VA's duty to assist and other 
VCAA responsibilities in a letter dated in February 2004.  
While this was after the initial grant of service connection 
in June 1999, the claim was reconsidered on a de novo basis 
in a June 2004 supplemental statement of the case.  As such, 
the timing of the VCAA notice comports with the CAVC's 
holding in Pelegrini, supra. 

The substance of the notice is satisfactory as well.  
Specifically, the February 2004 VCAA letter advised the 
veteran of his need to identify or submit evidence, primarily 
medical opinion evidence, of an increase in severity of 
symptoms associated with his chronic eczema.  This notice 
also informed him that VA would attempt to obtain any 
evidence that he identifies.  

The RO requested that the veteran send VA any information he 
may have pertinent to his claims on appeal, and the RO 
obtained private medical evidence from various sources.  The 
RO also provided him with a toll-free telephone number should 
he require additional information or answers to questions 
relevant to his claims.  There is no report of contact to 
indicate that he called with any question regarding this 
notice; no reply is of record.  

The veteran has not identified any VA or private treatment 
pertinent to the claim.  However, consistent with the duty to 
assist, the RO scheduled him for VA skin examinations in 
October 1996, September 1998, August 2000 and April 2004.  

Once all of the above was completed, the RO denied the claim 
for an initial evaluation in excess of 10 percent in June 
2004.  

The June 2004 and prior decisions and notices and statement 
of the case, advised the veteran of the evidence considered 
and the reasons and bases for the denial of his claim.  The 
April 2004 supplemental statement of the case advised the 
veteran of all appropriate regulations governing entitlement 
to an initial evaluation in excess of 10 percent for eczema, 
including a recitation of 38 C.F.R. § 3.159, with reference 
to the relevant sections of the United States Code, as well 
as specific reference to the results of all VA examinations.  

No additional medical evidence was identified or received, 
other than arguments of the veteran and his representative, 
after the June 2004 supplemental statement of the case.  As 
such, VA has obtained all relevant records in support of his 
claim, and no further notification or development action is 
indicated.  38 U.S.C.A.§ 5103A (a), (b) and (c).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).  

Finally, in this case, the record already contains sufficient 
medical evidence upon which to adjudicate the claim on 
appeal.  Neither the veteran nor his representative have 
identified additionally available medical evidence relevant 
to the claim that has not already been obtained.  

As such, "[T]he record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal, entitlement to an initial 
evaluation in excess of 10 percent for chronic eczema, has 
been completed within VCAA.  

Initial Increased Evaluation

As noted above, only the former criteria for eczema under 
Diagnostic Code 7806 apply prior to August 30, 2002.  
See 38 U.S.C.A. § 5110(g) (West 2002); Green v. Brown, 10 
Vet. App. 111, 116- 19 (1997).  Considering the former 
criteria for rating eczema under the Diagnostic Code 7806, 
the Board finds that the medical evidence of record, for the 
entire period from August 27, 1996 (date of claim) to August 
27, 2002, does not show symptoms in excess of those 
contemplated by an initial 10 percent rating.  

In finding so, the Board notes that VA examination reports of 
October 1996, September 1998, and August 2000, as well as the 
private report of September 1998, demonstrate that eczema of 
the knees, ankles, and less often the hands and thighs, is 
occasional, involves some exfoliation or itching, and 
arguably involves an exposed surface.  However, there is no 
medical evidence of exudation, no constant itching, other 
than by reported history of the veteran on private 
examination in September 1998.  Significantly, no active 
inflammation was found on examination at that time.  

The salient point it that the preponderance of the evidence 
shows occasional eczema, with no extensive lesions and no 
marked disfigurement.  These medical reports also show that 
the veteran's eczema does not involve any ulceration or 
extensive exfoliation or crusting, systemic or nervous 
manifestations, or an exceptionally repugnant skin condition.  

Additionally, even though the Board certainly concedes some 
industrial impairment result from the veteran's eczema, the 
August 1998 employer statement does not show that the veteran 
meets the criteria for more than an initial 10 percent 
rating.  Accordingly, the claim must fail and be denied under 
criteria applicable prior to August 30, 2002.  

For the period of time from August 30, 2002 to the present, 
the Board has reviewed both the revised and former criteria 
for eczema, and finds that neither criteria are more 
favorable to the veteran, as both indicate that the criteria 
for more than a 10 percent rating are met, requiring the 
denial of the claim on appeal.  

The April 2004 VA examination report and VA treatment records 
show that the former criteria for a 10 percent rating for 
eczema are not exceeded.  That is, the veteran is shown to 
have occasional eczema, with no extensive lesions, and no 
marked disfigurement, which does not involve any ulceration 
or extensive exfoliation or crusting, systemic or nervous 
manifestations, and is not an exceptionally repugnant skin 
condition.  Accordingly, the Board is unable to find that the 
criteria for more than a 10 percent rating are met under the 
former criteria for eczema.  Thus, the former criteria cannot 
be said to be more favorable.   

Similarly, the revised criteria for an evaluation in excess 
of 10 percent are not met for this later period of time, and 
cannot be said to be more favorable to the veteran.  The VA 
examination report of April 2004 and VA treatment records 
show that the veteran's eczema occupies no more than 2 or 3 
percent-muchless than 20 to 40 percent, of the entire body 
or the exposed areas affected, and requires no systemic 
therapy such as corticosteroids or other immunosuppressive 
therapy.  Rather, the veteran received no ongoing treatment, 
and occasionally uses a topical skin cream, with little, if 
any, VA or private treatment.  Accordingly, the revised 
criteria for more than a 10 percent rating are not met.  

The objective medical evidence of records demonstrates that 
the veteran's eczema does not warrant an evaluation in excess 
of 10 percent under the applicable criteria.  

As the preponderance of the evidence is against an initial 
evaluation higher than 10 percent for eczema, the benefit of 
the doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Extraschedular Evaluation

The Board has considered whether referral of the claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2004). The RO concluded that 
such a referral should not be made.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  

Referral for extraschedular evaluation is based on a finding 
that the disability at issue presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." 38 C.F.R. § 3.321(b)(1) 
(2004).  

As noted throughout, occasional eczema requires only topical 
skin cream as minimal treatment, if at all, and no ongoing 
therapy or hospitalizations.  While an August 1998 employer 
statement shows some impairment at work, the initial 10 
percent rating contemplates some impairment, and the medical 
evidence does not show any such impairment is marked.  The 
schedular ratings granted in this decision take industrial 
impairment into account.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993); see also 38 C.F.R. § 4.10.  

The industrial impairment arising from the veteran's chronic 
eczema is not exceptional or unusual, and does not fall 
outside that contemplated by regular schedular standards.  
Additionally, the Board notes that eczema has not been shown 
to require frequent hospitalizations.

Accordingly, the Board finds that the criteria for referral 
of this skin disability for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Shipwash v. Brown, 8 Vet App 218, 227 (1995).  



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic eczema is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


